Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 9970112 B2) in view of Kontani et al. (US 2004/0025786 A1) in view of JPRef (JP 3611780 B2).

Regarding claim 1, 5 and 6, Koshi et al. discloses a substrate processing apparatus comprising: 
a processing container configured to accommodate a plurality of substrates therein (Koshi et al. Fig. 2); 

    PNG
    media_image1.png
    385
    379
    media_image1.png
    Greyscale

a gas supply configured to supply a first raw material gas of a compound containing Si or Ge and H and a second raw material gas of a compound containing Si or Ge and a halogen element into the processing container (Koshi et al. Fig. 2 – Note: the specific gas chemistry used in the apparatus does not provide a clear structural distinction to the apparatus See MPEP §2114.  It is noted however Koshi does teach a first processing gas and second processing gas (i.e. SiH4 and silane chloride based gas – Claims 5 & 6) meeting the language regardless, demonstrating the capability of this type of apparatus to use the types of gasses claimed.);  and 
an exhauster configured to evacuate an inside of the processing container (Koshi, Abstract), 
wherein the gas supply has a nozzle [230] for discharging the first raw material gas and the second raw material gas , and the substrate processing apparatus further comprises a heater [206] configured to heat the first raw material gas and the second raw material gas in the dispersion nozzle (Koshi fig. 2).  
Koshi is merely silent regarding the nozzle is a dispersion nozzle provided with a plurality of gas holes for discharging the first raw material gas and the second raw material gas.  Koshi merely depicts the nozzle at a location at the base of the stacked wafers in the apparatus which is connected to a manifold 209 which directs the gases to the wafers being processed.  At the time of the invention it would be expected that the processing gas being further guided by the manifold to the stacked wafers would include the  plurality of openings along the sidewalls.  This is understood to allow for a more even distribution of gasses to the wafers..
For a example of the this type of nozzle see Kontani et al. which teaches the nozzle is a dispersion nozzle provided with a plurality of gas holes for discharging the gas.  This is shown in figures 2B and 1 of Kontani.

    PNG
    media_image2.png
    486
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    479
    360
    media_image3.png
    Greyscale


	Shown in figure 2B a nozzle 5 feeds into a manifold where the manifold comprises a plurality of gas holes (fig. 1) for even distribution of the processing gasses. These holes would be at least obvious over Kontani if not already inherent in Koshi, as having a plurality of openings is a conventional art standard for even distribution. 
Should the apparatus of Koshi not already have a plurality of openings for even gas distribution , it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the manifold  of Koshi  with manifold portion of Kontani to include a plurality of openings, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Koshi et al. and Kontani et al. further disclose the substrate processing apparatus comprises a raw material gas mixer provided inside [the reaction chamber is the gas mixer] the processing container and connected to the gas supply, and  a mixture gas obtained by mixing the first raw material gas and the second raw material gas in the raw material gas mixer is supplied into the processing container.

At the time of the invention it was a known functional equivalent alternative to provide a outside the gas mixer if desired.  Outside the chamber gas mixing units were known and used at the time of the invention to improve mixing of gasses for improved control and complete mixing of the gasses.  For support see Yoshimi et al. provided translation (relevant portion provided below).
The second reactive gas is SiH.sub.2 Cl.sub.2A gas is used, and a lower flow rate (for example, 10 sccm) than that of the first reaction gas is supplied. The second reaction gas is supplied to the first reaction gas channel 611 provided with the enlarged portion and the narrow portion through the second reaction gas injection port 612 and mixed with the first reaction gas. The mixed reaction gas is introduced into a twisted reaction gas mixing unit 610 to further promote mixing, and then injected and supplied toward the semiconductor wafer 1 through the mixed gas transport path 606 and the gas nozzle 6. The semiconductor wafer 1 is placed on a susceptor 51 heated to about 700 ° C. by a wafer heating source 4, and the supplied gas undergoes decomposition reaction on the semiconductor wafer 1 and is then discharged and processed from the reaction gas exhaust path 7. Is done.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing capability of Koshi with improved mixing performance of JPRef, since applying a known technique mixing the raw gasses in a mixing unit  to a known device ready for improvement to yield predictable results of improved mixing is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 3, Koshi et al. and Kontani et al. in view of JPRef disclose a substrate processing apparatus of claim 1, wherein the plurality of substrates are arranged in a direction perpendicular to surfaces of the plurality of substrates, and the dispersion nozzle extends in the direction perpendicular to the surfaces of the plurality of substrates, and is provided with a plurality of gas holes (Kontani et al. Fig. 1).

Regarding claim 4, Koshi et al. and Kontani et al. in view of JPRef disclose a substrate processing apparatus of claim 1, wherein the first raw material gas and the second raw material gas are discharged parallel to the substrates from the plurality of gas holes in the dispersion nozzle, and are exhausted from an opening formed at a position facing the dispersion nozzle with the substrates interposed therebetween (Kontani et al. Fig. 1 – Note: this language is not clearly understood to require a structural distinction from the prior art.).

Regarding claim 7, Koshi et al. and Kontani et al. in view of JPRef disclose a substrate processing apparatus of claim 1, wherein the heater also heats the substrates (Koshi fig. 2 and Kontani Fig. 2B – This is the understood purpose of the heater.).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/2/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822